This cause is now before us ou a motion interposed by tbe plaintiff-appellee to dismiss tbe appellant’s bill of exceptions. Tbe motion is based on tbe failure of appellant to file bis opening brief witbin fifteen days after the appeal was placed upon tbe calendar as provided for in Rule 3 of tbe supreme court. Tbe cause was docketed and placed on tbe calendar on November 29, 1921. No brief was filed by appellant nor did be make any application for an extension of time witbin which to file bis brief, and on December 28, 1921, tbe motion to dismiss was interposed. Under tbe rule tbe appellant should have filed bis brief on or before December 14, 1921 or applied for an extension of time. His failure to do either or to make any showing which might excuse bis inaction brings tbe cause witbin tbe principle laid down in Keahilihau v. King, 25 Haw. 139.
Tbe motion is granted and tbe cause dismissed.